Citation Nr: 9935880	
Decision Date: 12/27/99    Archive Date: 12/30/99

DOCKET NO.  98-04 854A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved death pension 
benefits in the amount of $2,651.00 to include the issue of 
whether the overpayment was properly created.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from May 1961 to May 1965.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 decision of the North 
Little Rock, Arkansas, Regional Office's (RO) Committee on 
Waivers and Compromises (Committee) which noted that the 
appellant had reported that her son had given her a sum of 
$4,000.00 and an additional $500.00 per month to supplement 
her income and averred that she did not "intentionally 
mislead the VA by not reporting this 'income.'"  The 
Committee concluded that the appellant was at fault in the 
creation of an overpayment of VA improved death pension 
benefits in the amount of $2,651.00; determined there was no 
evidence of fraud, misrepresentation, or bad faith on the 
appellant's part in the creation of the overpayment; and 
denied a waiver of recovery of the overpayment of VA improved 
death pension benefits in the amount of $2,651.00.  The 
appellant has been represented throughout this appeal by the 
American Legion.  


FINDING OF FACT

The appellant reported receiving $4,000.00 in maintenance 
from her son in February 1996.  


CONCLUSION OF LAW

An overpayment of VA improved death pension benefits in the 
amount of $2,651.00 was improperly established.  38 U.S.C.A. 
§ 1521 (West 1991); 38 C.F.R. §§ 3.271, 3.272(b) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, VA improved death pensions benefits are paid at a 
rate representing the difference between the recipient's 
countable income and the maximum annual rate at which such 
benefits can be paid.  38 U.S.C.A. § 1521 (West 1991).  The 
provisions of 38 C.F.R. § 3.271 (1999) provide, in pertinent 
part, that payments of any kind from any source shall be 
counted as income during the twelve month annualization 
period in which received unless specifically excluded under 
38 C.F.R. § 3.272 (1999).  That regulation specifically 
excludes welfare benefits; maintenance benefits furnished by 
a relative, friend, or a charitable organization.

I.  Creation of the Debt

In August 1995, the appellant was awarded improved death 
pension benefits.  In her 
February 1997 Improved Pension Eligibility Verification 
Report (Surviving Spouse With No Children) (VA Form 21-0518), 
the appellant reported that she had or would receive 
$4,000.00 in "income" from her son during the periods 
between January 1, 1996 and December 31, 1996 and between 
January 1, 1997 and December 31, 1997.  She clarified that 
when he could afford it, her son gave her the "money for 
living expenses because I cannot live on my VA check."  Her 
son had initially given her money in February 1996.  In 
February 1997, the RO informed the appellant in writing that 
her reported receipt of "income" in the amount of $4,000.00 
in February 1996 necessitated a decrease in her monthly VA 
improved death pension benefits.  

In a June 1997 written statement, the appellant requested "a 
waiver [o]f the alleged overpayment."  In its August 1997 
decision denying waiver of recovery of an overpayment of VA 
improved death pension benefits in the amount of $2,651.00, 
the Committee indicated that:

VA received her [Improved Pension 
Eligibility Verification Report 
(Surviving Spouse With No Children) (VA 
Form 21-0518)] in 2-97 showing she 
received $4,000.00 from her son.  Her 
waiver request shows she worked from 3-97 
through 6-97 and that her son pays her 
$500.00 per month to supplement her 
income.  

The provisions of 38 C.F.R.§ 3.272(b) (1999) direct, in 
pertinent part, that "the value of maintenance furnished by 
a relative, friend, or a charitable organization (civic or 
governmental) will not be considered income."  The 
appellant's statements to the RO repeatedly clarified that 
the sums given to her by her son were meant to help pay her 
living expenses and thus clearly constitute maintenance.  
Such funds are specifically excluded from the calculation of 
the appellant's income.  38 C.F.R.§ 3.272(b) (1999).  Given 
these facts, the Board finds that the overpayment in the 
amount of $2,651.00 was improperly created.  

II. Waiver of Recovery

As the alleged overpayment was improperly created, the issue 
of waiver of recovery of the debt is moot.  


ORDER

The benefit sought on appeal is granted.  

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

